         Case 5:18-cv-05655-JFL Document 30 Filed 04/22/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NOBLE DREW ALI A, MOORISH                      :
 SCIENCE TEMPLE OF AMERICA AND                  :
 SHEIK C. BARNES BEYs,                          :
                                                :
                                  Plaintiffs,   :
                                                :   CIVIL ACTION
                     v.                         :   DOCKET NO. 18-05655
                                                :
 MARY MONGIOVI, MARK SHIVERS,                   :
 HOWARD F. KNISELY, CRAIG W.                    :
 STEDMAN, CAITLIN BLAZIER, ALAN                 :
 BLANK, MOVELOOK, DAVID MILLER,                 :
 MARK J. WILSON, BRETT I. COLE,                 :
 TERI LANDON-MILLER, ANDY                       :
 WAGNER, SNYDER, TOM RUDZINSKI,                 :
 DAVID KILGORE, MARSHALL                        :
 RIEGER, DEZERAY DAVIS, STEVEN J.               :
 GOLIGHTLY, DEPARTMENT OF                       :
 CHILD SUPPORT SERVICES, MICHAEL                :
 WILKENING, NAKISHA DICKENS AND                 :
 SHERRI CARTER                                  :
                                                :
                                Defendants.     :

                                ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter the appearance of Laurie A. Fiore, Esquire of The MacMain Law Group,

LLC as counsel on behalf of Defendants, Craig W. Stedman, Caitlin Blazier, Alan Blank, Mark

Wilson, Brett I. Cole, Teri Landon-Miller, and Andy Wagner in the above matter.
         Case 5:18-cv-05655-JFL Document 30 Filed 04/22/19 Page 2 of 3




                                    THE MACMAIN LAW GROUP, LLC


Dated: April 22, 2019               By:   /s/ Laurie A. Fiore
                                          Laurie A. Fiore
                                          Attorney I.D. No. 80027
                                          433 W. Market Street, Suite 200
                                          West Chester, PA 19382
                                          Attorney for Defendants, Craig W. Stedman,
                                          Caitlin Blazier, Alan Blank, Mark Wilson,
                                          Brett I. Cole, Terri Landon-Miller and Andy
                                          Wagner
          Case 5:18-cv-05655-JFL Document 30 Filed 04/22/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Laurie A. Fiore, Esquire, hereby certify that on this 22nd day of April 2019, a copy of

the foregoing Entry of Appearance was served upon the following via first class mail:

                                       Noble Drew Ali
                              Moorish Science Temple of America
                                     Sheik C. Barnes Bey
                                        PO Box 8606
                                     Lancaster, PA 17604
                                       Pro Se Plaintiff




                                             THE MACMAIN LAW GROUP, LLC


Dated: April 22, 2019                        By:     /s/ Laurie A. Fiore
                                                     Laurie A. Fiore
                                                     Attorney I.D. No. 80027
                                                     433 W. Market Street, Suite 200
                                                     West Chester, PA 19382
                                                     Attorney for Defendants, Craig W. Stedman,
                                                     Caitlin Blazier, Alan Blank, Mark Wilson,
                                                     Brett I. Cole, Terri Landon-Miller and Andy
                                                     Wagner
